FILED
                            NOT FOR PUBLICATION                             NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GARY GONSALVES,                                  No. 11-15950

              Plaintiff - Appellant,             D.C. No. 1:09-cv-01526-SKO

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.



                   Appeal from the United States District Court
                        for the Eastern District of California
                   Sheila K. Oberto, Magistrate Judge, Presiding

                          Submitted November 9, 2012 **
                            San Francisco, California

Before: FARRIS, NOONAN, and BYBEE, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gary Gonsalves applied for Social Security disability benefits and

Supplemental Security Income pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3). An

administrative law judge denied his claims and the district court affirmed.

Gonsalves now appeals. We review the denial of benefits de novo. Vasquez v.

Astrue, 572 F.3d 586, 590-91 (9th Cir. 2009). We must uphold the ALJ’s decision

if it is supported by substantial evidence and is not based upon legal error. Tidwell

v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999). We affirm.

      Gonsalves raises three issues on appeal. First, he contends that the ALJ

erred by finding his testimony about the severity of his pain not credible. Second,

he argues that the ALJ erred in evaluating the opinions of the examining and

treating physicians. Third, Gonsalves alleges that the ALJ erred in finding that he

had a single, non-severe impairment.

      The ALJ was required to provide clear and convincing reasons for

discrediting Gonsalves’ pain testimony. See Tommasetti v. Astrue, 533 F.3d 1035,

1039 (9th Cir. 2008). The ALJ provided five reasons: (1) Gonsalves had a

conservative treatment plan, (2) Gonsalves’ subjective complaints were

inconsistent with other medical evidence, (3) Gonsalves failed to seek treatment for

an extended period of time, (4) Gonsalves’ testimony lacked candor, and (5)

Gonsalves’ daily activities were not indicative of the degree of pain he alleged.


                                          2
These reasons are sufficient support for the ALJ’s adverse credibility

determination. See Tommasetti, 533 F.3d at 1039; Lingengelter v. Astrue, 504 F.3d

1028, 1040 (9th Cir. 2007); Burch v. Barnhart, 400 F.3d 676 (9th Cir. 1997).

      Because the opinions of the examining and treating physicians were

controverted, the ALJ was obliged to provide specific and legitimate reasons to

discount them. Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995). The ALJ

gave two reasons for affording minimal weight to the examining physician’s

opinion: (1) the doctor relied on Gonsalves’ non-credible reports of pain and (2)

the physician’s opinion was contradicted by medical evidence in her report.

Similarly, the ALJ provided five reasons for rejecting the opinions of the treating

physician: (1) the opinions relied on Gonsalves’ incredible pain testimony, (2) the

physician incorrectly listed “hands” as one of Gonsalves’ primary impairments, (3)

the doctor incorrectly noted that Gonsalves was unable to work since 2002 when

he had in fact worked full time until 2004, (4) the range of motion findings were

inconsistent with other medical evidence, and (5) the opinions were solicited by

Gonsalves’ counsel. We have reviewed the record and conclude the reasons listed

by the ALJ are specific and legitimate. See Tommasetti, 533 F.3d at 1041; Thomas

v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002); Rollins v. Massanari, 261 F.3d




                                          3
853, 856 (9th Cir. 2001); Vasquez, 572 F.3d at 591; Burkhart v. Bowen, 856 F.2d

1335, 1339 (9th Cir. 1988).

      As to the third ground of the appeal, we hold that substantial evidence

supports the ALJ’s determination that Gonsalves’ impairment in his left knee was

not severe.

      AFFIRMED.




                                         4